IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 GILBERT MARTINEZ,                              : No. 60 MM 2022
                                                :
                      Petitioner                :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 DEPARTMENT OF HUMAN SERVICES,                  :
 HON. CHRISTINE F. CANNON IN HER                :
 OFFICIAL CAPACITY,                             :
                                                :
                      Respondents               :


                                        ORDER



PER CURIAM

       AND NOW, this 22nd day of August, 2022, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Writ of Mandamus and Declaratory Judgment”

and the Application for Relief are DENIED. The Prothonotary is DIRECTED to strike the

name of the jurist from the caption.